DETAILED ACTION

The amendment filed on September 27, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 stands rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hirsch et al., 4,756,141.
Hirsch discloses an assembly on which every active step of the claimed method is performed including:
providing a separation assembly comprising an axial member (e.g., 85), a retention member (e.g., 74), and a biasing member (e.g., 88);
providing a die cutter having a first die plate (e.g., 70; see Figs. 4-6) and a second die plate (e.g., 19, 81; see Figs. 4-6) (e.g., wherein it is respectfully submitted that the subject plates are considered to be die plates to the extent claimed), at least one of the first die plate and the second die plate having one or more openings for receiving a punch configured for driving into material positioned between the first die plate and the second die plate (e.g., die plate 70 has two such openings that receive fasteners 80, wherein these fasteners can be pushed through an appropriate material such as a liner material that is locatable between the die plates 70 and 81 during assembly, and thus these fasteners would act as “punches configured for driving into material positioned between the first die plate and the second die plate”; see suggested language in the Response to Arguments section below);
securing the axial member to the first die plate of the die cutter (e.g., see col. 5, lines 34-36);

disposing the biasing member about the axial member (e.g., as shown in Fig. 6); and
securing the retention member to the axial member (e.g., see col. 5, lines 34-36) such that the biasing member is situated between the retention member and the second die plate (e.g. as shown in Fig. 6), and such that the biasing member is in an abutting relationship with each of the retention member and the second die plate (e.g., as shown in Fig. 6).

Allowable Subject Matter
Claims 1-5, 7-10, and 21 are allowable over the prior art of record.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive for at least the reason(s) provided in the prior art rejection above.
To obviate this prior art rejection, one suggestion is to rewrite claim 16 as follows:

providing a separation assembly comprising an axial member, a retention member, and a biasing member;
providing a die cutter having a first die plate and a second die plates at least one of the first die plate and the second die plate having one or more openings therethrough 
securing the axial member to the first die plate of the die cutter;
positioning the second die plate along the axial member such that the axial member extends through a bore of the second die plate and such that the second die plate is in a sliding relationship with the axial member;
disposing the biasing member about the axial member; and
securing the retention member to the axial member such that the biasing member is situated between the retention member and the second die plate, and such that the biasing member is in an abutting relationship with each of the retention member and the second die plate;
wherein in an operational state after the securing steps, the one or more openings are open for receiving a punch configured for driving into material positioned between the first die plate and the second die plate.--.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
September 30, 2021